EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Biocurex, Inc. 7080 River Road, Suite 215 Richmond, British Columbia V6X 1X5 We hereby consent to the incorporation by reference in the Registration Statements on Form S­8 (No. 333-174613) of Biocurex, Inc. of our report dated March 29, 2011 relating to the consolidated financial statements,which appear in this Form 10-K.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. Manning Elliot LLP Vancover, British Columbia March 30, 2012
